     Case: 3:20-cv-00278-MPM-JMV Doc #: 16 Filed: 08/02/21 1 of 1 PageID #: 66




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             OXFORD DIVISION

DEBRA KAE FORREST                                                               PLAINTIFF

v.                                          CIVIL ACTION NO.: 3:20-cv-278-MPM-JMV

ANDREW M. SAUL,
Commissioner of Social Security                                               DEFENDANT


                                          ORDER

       Upon consideration of Defendant’s Unopposed Motion to Remand and accompanying

Memorandum, the Court finds that the Motion is well-taken and should be granted. It is

therefore

       ORDERED that Defendant’s motion is GRANTED. It is further

       ORDERED that the above-captioned matter be REVERSED and REMANDED under

the sixth sentence of 42 U.S.C. § 405(g) to the Commissioner of Social Security for the

purpose of conducting further administrative proceedings.

       SO ORDERED AND ADJUDGED, this the 2nd day of August, 2021.



                                            /s/ Michael P. Mills
                                            UNITED STATES DISTRICT JUDGE
                                            NORTHERN DISTRICT OF MISSISSIPPI
